NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                          FEB 21 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE LUIS HERNANDEZ-CABELLO,                   No.    17-70041

                Petitioner,                     Agency No. A206-263-228

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jorge Luis Hernandez-Cabello, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency denied cancellation of removal for failure to demonstrate ten

years of continuous physical presence prior to service of Hernandez-Cabello’s

Notice to Appear (“NTA”). However, the agency did not have the benefit of the

Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), which

held that an NTA that does not specify a place and time for a non-citizen’s first

hearing does not trigger the stop-time rule to calculate continuous physical

presence. As Hernandez-Cabello’s NTA did not specify the date and time of his

hearing, we remand to the BIA to consider his eligibility for cancellation of

removal in light of that decision.

      In light of our disposition, we do not reach Hernandez-Cabello’s contentions

regarding the agency’s adverse credibility determination.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     17-70041